Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Response to Amendment

This Office action addresses claims 1-10, 12-16, and 18-21.  Claims 1-10, 12-15, and 21 are allowed.  Claims 16 and 18-20 are newly rejected under 35 USC 102 and 103 as necessitated by amendment, employing a new interpretation of Coakley et al.  Accordingly, this action is made final.  


Terminal Disclaimer
The terminal disclaimer filed on March 17, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10720626 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Claim Rejections - 35 USC § 102
Claims 16, 18, and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Coakley et al (US 20170077487).  Regarding claim 16, the reference is directed to a conductive plate for a battery interconnect assembly, the plate comprising an electrically conductive main body (2120) (Figs. 22A-24C, [0229]), a plurality of first windows disposed in the main body, each first window having a tab (2124) extending therein from the main body, a plurality of second windows disposed in the main body, each second window having a tab (2126) extending therein from the main body, wherein each first window has a different shape than each second window ([0243]-[0244], see annotated Figure below).  Regarding claim 18, the first and second tabs are respectively coupled to terminals of first and second polarities.  Regarding claim 19, each first tab comprises a narrow neck which functions as a fuse (2128) ([0233]).
Thus, the instant claims are anticipated. 
 
[AltContent: connector][AltContent: connector]                 Second window                      First window
[AltContent: oval][AltContent: oval][AltContent: oval]
    PNG
    media_image1.png
    412
    393
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Coakley et al.
The reference is applied to claims 16, 18, and 19 for the reasons stated above.  The reference does not expressly teach that the first window is a vision window shaped to expose at least 1/6th the circumference of the cell to facilitate welding, as recited in claim 20.
However, the invention as a whole would have been obvious to one skilled in the art at the time of filing because the size of the window would be an obvious design choice to one skilled in the art.  For example, in the design of Figure 23, the window (as defined above) appears to have about 1/6th to 1/5th circumference.  Although it is recognized that patent drawings are not necessarily to scale unless as indicated as such, a skilled artisan would understand that the window would need to be large enough in a circumferential direction to contain the elongated tab.  Such a window would then be capable of facilitating alignment of a laser welding beam as claimed.  

Response to Arguments
6.	Applicant’s arguments filed March 14, 2022 have been fully considered but they are not persuasive.  It is noted the Office has employed a new interpretation of Coakley herein, and the claims remain rejected under 35 USC 102 and 103 under this new interpretation.  Specifically, the conductive member 2120 now corresponds to the claimed “main body” as set forth in the rejection above.  Accordingly, the claims remain rejected over Coakley herein.  

Conclusion
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan Crepeau whose telephone number is (571) 272-1299.  The examiner can normally be reached Monday-Friday from 9:30 AM - 6:00 PM EST.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Basia Ridley, can be reached at (571) 272-1453.  The phone number for the organization where this application or proceeding is assigned is (571) 272-1700.  Documents may be faxed to the central fax server at (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/Jonathan Crepeau/
Primary Examiner, Art Unit 1725
May 13, 2022